Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 8, 2019

                                       No. 04-18-00883-CR

                                   April Loreace WILLIAMS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0874-CR-B
                          Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        On November 20, 2018, Appellant filed a notice of appeal with this court. After the
reporter’s record was due, court reporter Lori Schmid filed a notice of late reporter’s record. The
notice states Appellant has not provided the court reporter with a written request to prepare the
reporter’s record, see TEX. R. APP. P. 34.6(b), and it is unclear whether Appellant is entitled to a
free reporter’s record, see id. R. 20.2.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) Appellant has delivered a written request to prepare the reporter’s
record to court reporter Lori Schmid that designates any exhibits to be included, see id. R.
34.6(b), and (2) either the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or Appellant is entitled to a free reporter’s record, see id. R. 20.2.
        If Appellant fails to respond as ordered, Appellant’s brief will be due within THIRTY
DAYS of the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court